Order unanimously reversed on the law and on the facts, with $20 costs and disbursements to the appellant and the motion to stay arbitration is granted, with $10 costs. The partnership, which had been a party to the collective bargaining agreement, was dissolved in September, 1957 and the assets distributed between the principals. Thereafter, in December, 1957, the persons who had comprised the partnership formed a corporation, the appellant herein. The record is clear that the corporation never signed, accepted or became a party to the bargaining agreement with its provision for arbitration. There can be no arbitration unless it is first found that the parties have agreed to arbitrate (Matter of Spectrum Fabrics Corp. [Main St. Fashions], 285 App. Div. 710, 714) and the court cannot impose such a contract upon the parties. (See Matter of Kallus [Ideal Novelty & Toy Co.], 292 N. Y. 459.) Similarity of name or identity of individual participation resulting in the formation of the corporation cannot obscure the fact that in law a new entity was created. Regardless of possible individual liability on the part of the two principals who formed -the corporation, it cannot be compelled to arbitrate in the absence of -the existence of an agreement to do so. Concur — Botein, P. J., Breitel, Rabin, Yalente and Stevens, JJ.